993 F.2d 1541
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donnie Ray SULLIVAN, Defendant-Appellant.
No. 92-7019.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 20, 1992Decided:  May 24, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-89-47-C-CR-P, CA-92-147-3)
Donnie Ray Sullivan, Appellant Pro Se.
Harry Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Donnie Ray Sullivan appeals the district court's order denying his motion for relief under 28 U.S.C. § 2255 (1988).  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C.s 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Plaintiff that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Plaintiff failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985);   United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);   see also Thomas v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review by failing to file objections after receiving proper notice.*  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that even if Sullivan's notice of appeal were construed as objections to the magistrate judge's report, we are satisfied that the district court's thorough review of the record cured any potential harm.  Further, we conclude that the claims were without merit for the reasons stated in the district court's order adopting the magistrate judge's report and recommendation.  United States v. Sullivan, Nos.  CR-89-47-C-CR-P, CA-92-147-3 (W.D.N.C. Sept. 23, 1992)